Title: To James Madison from John Rogers and Others, 3 September 1814
From: Rogers, John
To: Madison, James


        
          [3 September 1814]
        
        The petition of John Rogers, Joshua Holt, Jeremiah Chapman & William Burdick all of the Town of New London in the County of New London & State of Connecticut humbly sheweth that on the 25 Day of August last the petitioners received Information that a Midshipman & two Sailors belonging to the Enemys Squadron in Long Island Sound were on shore at Gull Island & that their capture might be effected if an immediate Exertion were made. The petitioners accordingly without waiting for documents of any kind embarked on board an Open Boat & rowed to Gull Island a distance of about twelve miles from the mouth of New London harbour and arrived there late at night & accomplished the object of the Expedition.
        Henry Robert Morison, Midshipman, Antonio Malliot & Michael Beckwith Seamen all belonging to the Enemys Ship Superb were captured by the Petitioners & safely delivered to the Deputy Marshall of the district of Connecticut on the 26th Day of August last.
        The petitioners undertook the Expedition from a wish to render a public service, yet they have undergone much fatigue & some risque in accomplishing the object. It was not a desirable & pleasant matter to row a large Boat from this place to Gull Island & back in less than twenty four hours without refreshment of any kind; nor was it certain that the british had not sent a barge to take off their men in which case the Petitioners would in all probability have been the prisoners. Had there been time for delay the petitioners would have obtained a Commission & would then have been entitled to a Bounty; but the Success of the Enterprize depended entirely upon the promptness of its Execution. The Petitioners so far from being wealthy, are poor men whose ordinary Business is that of fishermen. They conceive that they are virtually entitled to the Bounty of one hundred Dollars per man allowed to private armed vessels for all prisoners brought into the United States. This Bounty the Petitioners & their families need & that the Same may be ordered to be paid them or that they may be allowed some other suitable compensation is the prayer of their petition. Dated at New London this 3d Day of September AD 1814.
        
          John RogersJeremiah ChapmanWiliam BurdickJoshua Holt
        
      